I115th CONGRESS1st SessionH. R. 285IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2017Mr. Turner (for himself, Mr. Farenthold, Mr. Duncan of South Carolina, Mr. DesJarlais, Mr. McClintock, Mr. Mullin, Mr. Roe of Tennessee, and Mr. Rogers of Alabama) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the individual and employer health insurance mandates. 
1.Short titleThis Act may be cited as the Healthcare Tax Relief and Mandate Repeal Act. 2.Repeal of individual health insurance mandateSection 5000A of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(h)TerminationThis section shall not apply with respect to any month beginning after December 31, 2013.. 3.Repeal of employer health insurance mandate (a)In generalChapter 43 of the Internal Revenue Code of 1986 is amended by striking section 4980H. 
(b)Repeal of related reporting requirementsSubpart D of part III of subchapter A of chapter 61 of such Code is amended by striking section 6056. (c)Conforming amendments (1)Section 6724(d)(1)(B) of such Code is amended by inserting or at the end of clause (xxiii), by striking or at the end of clause (xxiv), and by striking clause (xxv). 
(2)Section 6724(d)(2) of such Code is amended by inserting or at the end of subparagraph (GG) and by striking subparagraph (HH). (3)The table of sections for chapter 43 of such Code is amended by striking the item relating to section 4980H. 
(4)The table of sections for subpart D of part III of subchapter A of chapter 61 of such Code is amended by striking the item relating to section 6056. (5)Section 1513 of the Patient Protection and Affordable Care Act is amended by striking subsection (c). 
(d)Effective dates 
(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to months and other periods beginning after December 31, 2013. (2)Repeal of study and reportThe amendment made by subsection (c)(5) shall take effect on the date of the enactment of this Act. 
